REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-12 and 14-22 are currently pending. Claims 1, 15, and 18 are amended. Claims 13 and 23 have been cancelled. No new subject matter is added.
Allowable Claims
3.	Claims 1-12 and 14-22 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 15, and 18 are allowable for reciting, inter alia, “a second layer with a pattern of cuts, wherein the pattern of cuts of the first layer do not align with the pattern of cuts of the second layer when both layers are in a pliable three-dimensional state”.
As discussed in the previous Non-Final Rejection, Greener teaches all of the limitations as discussed previously. However, Greener does not disclose a second layer of the manifold. Prior art like Kilpadi teaches a device similar to Greener with an additional second layer. However, Kilpadi does not teach the second layer having the specific pattern of cuts that don’t align with the first layers’ pattern of cuts. There is no prior art that was found to be combinable with Greener to teach this second layer with a pattern of cuts. Therefore, the combination of limitations would be considered allowable. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.R./ (5/11/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        


/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        12 May 2022